--------------------------------------------------------------------------------

Exhibit 10.5


ASSUMPTION AND REAFFIRMATION AGREEMENT


Dated: As of May 6, 2011


This Assumption and Reaffirmation Agreement (this “Agreement”) is made by
PARADIGM HOLDINGS, INC., a Nevada corporation (“Holdings NV”), PARADIGM
SOLUTIONS CORPORATION, a Maryland corporation (“Solutions”), CALDWELL TECHNOLOGY
SOLUTIONS LLC, a Maryland limited liability company (“Caldwell”), TRINITY
INFORMATION MANAGEMENT SERVICES, a Nevada corporation (“Trinity” and together
with Solutions and Caldwell, the “Guarantors”), HALE CAPITAL PARTNERS, LP
(“Hale”) and EREF PARA, LLC (“EREF” and together with Hale, the “Purchasers”) in
connection with that certain Securities Purchase Agreement, dated May 26, 2010,
between PARADIGM HOLDINGS, INC., a Wyoming corporation (“Holdings WY”), and the
Purchasers (the “Securities Purchase Agreement”).  All capitalized terms used
herein without definitions shall have the meanings given such terms in the
Securities Purchase Agreement.


1.                 Assumption.  Pursuant to that certain Agreement and Plan of
Merger, dated May 5, 2010 (the “Reincorporation”), Holdings WY has merged with
and into Holdings NV with Holding NV being the surviving legal entity of such
merger.  Holdings NV hereby agrees to substitute itself as the “Company” and
“Parent”, as applicable under the Securities Purchase Agreement and each of the
Transaction Documents in lieu of Holdings WY, and agrees to comply with and be
bound by all of the terms, conditions and covenants of the Securities Purchase
Agreement and the other Transaction Documents, as if it were originally the
“Company” and/or “Parent”, as applicable, therein.  Without limiting the
generality of the preceding sentence, Holdings NV hereby assumes and agrees to
pay all outstanding Principal, accrued and unpaid Interest and accrued and
unpaid Late Charges (as such terms are defined in the Notes) and pay and perform
when due all other present and future indebtedness, liabilities and obligations
of Holdings WY under the Securities Purchase Agreement and each other
Transaction Document, including, without limitation, the Secured Obligations (as
such term is defined in the Security Agreement) of Holdings WY.  All references
in the Transaction Documents to the “Company” and/or “Parent”, as applicable,
shall be deemed to refer to Holdings NV.  Furthermore, all present and future
obligations of Holdings WY shall be deemed to refer to all present and future
obligations of Holdings NV.  Holdings NV acknowledges that all of the Secured
Obligations of Holdings WY that are due and owing to the Purchasers from
Holdings WY pursuant to the terms of the Transaction Documents, are due and
owing without any defense, offset or counterclaim of any kind or nature
whatsoever as of the date hereof. For the avoidance of doubt, the Purchasers
hereby consent to the Reincorporation.  The terms “Parent” and “Company” in each
Transaction Document are hereby amended, mutatis mutandis, to mean and include
Holdings NV.


2.                 Acknowledgement of Liens.  Holdings NV hereby acknowledges
and agrees that all property, whether real or personal, tangible or intangible,
which Holdings NV receives or acquires an interest in as a result of the
Reincorporation shall be received or acquired subject to any and all Liens (as
such term is defined in the Notes) and security interests granted to the
Purchasers.

 
 

--------------------------------------------------------------------------------

 

3.                 Reaffirmation.  Holdings NV hereby ratifies and reaffirms all
of its obligations under each of the Transaction Documents executed by Holdings
NV and its grant of liens on or security interests in its property, whether real
or personal, tangible or intangible, pursuant to such Transaction Documents, and
acknowledges and agrees that each such Transaction Document shall remain in full
force and effect in accordance with its terms after the
Reincorporation.  Additionally, each of the Guarantors hereby ratifies and
reaffirms all of its obligations under each of the Transaction Documents,
including, without limitation, its grant of liens on or security interests in
its property, whether real or personal, tangible or intangible, pursuant to the
Transaction Documents, and agrees that each such Transaction Document shall
remain in full force and effect in accordance with its terms, it also being the
express intent of each of the Guarantors that it continue to guaranty and secure
all of the Secured Obligations on the terms and conditions set forth in each of
the Transaction Documents, after the Reincorporation.


4.                 Grant of Security Interest.  Without limiting the foregoing,
to secure the prompt payment and performance of all Secured Obligations,
Holdings NV hereby grants to the Purchasers a continuing lien upon and security
interest in all of Holdings NV’s now existing or hereafter arising rights and
interest in the Collateral (as such term is defined in the Security Agreement)
whether now owned or existing or hereafter created, acquired, or arising, and
wherever located, including, without limitation, any and all claims, rights and
interests in any of the Collateral and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the
foregoing.  Subject to the terms of the Subordination Agreement (as defined in
the Security Agreement) and the terms of the Transaction Documents, Holdings NV
further covenants and agrees that by its execution hereof it shall provide all
such information, complete all such forms, and take all such actions, and enter
into all such agreements, in form and substance reasonably satisfactory to the
Purchasers that are deemed reasonably necessary by the Purchasers in order to
grant a valid, perfected security interest to the Purchasers in the
Collateral.  Holdings NV hereby authorizes the Purchasers to file financing
statements, without notice to Holdings NV, with all appropriate jurisdictions in
order to perfect or protect the Purchasers’ interest or rights hereunder,
including a notice that any disposition of the Collateral, by either Holdings NV
or any other Person, shall be deemed to violate the rights of the Purchasers
under the Uniform Commercial Code.


5.                 Representations and Warranties.


 
A.
Holdings NV further represents and warrants to Purchaser as of the date hereof
that:



 
1.
It has taken all necessary corporate action to authorize the execution and
delivery of, and the performance of its obligations under, this Agreement and
each other Transaction Document to which it is a party or which it assumes
pursuant hereto or by which it is bound.  This Agreement and each other
Transaction Document to which it is a party or which it assumes pursuant hereto
or by which it is bound have been duly executed and delivered and constitute the
legal, valid and binding obligations of Holdings NV in accordance with their
terms, except as enforceability thereof may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors; rights generally and (ii) general principals of equity
which may limit the availability of remedies.


 
2

--------------------------------------------------------------------------------

 

 
2.
Appropriate financing statements have been filed in the necessary jurisdictions
with respect to Collateral in which Holdings NV has or will have rights upon the
Reincorporation and as to which financing statements are required to be filed;
subject to the terms of the Subordination Agreement and the Transaction
Documents, appropriate steps have been taken with respect to other Collateral in
which Holdings NV has or will have rights upon the Reincorporation as reasonably
requested by the Purchasers; and the Lien created by the Security Agreement on
such Collateral is, or upon the Reincorporation will be, a valid, continuing and
perfected Lien, subject only to Permitted Liens (as such term is defined in the
Notes).



6.                 Delivery of Documents.  Holdings NV hereby agrees that the
following documents shall be delivered to the Purchasers contemporaneously with
delivery of this Agreement, each in form and substance satisfactory to the
Purchasers:


 
A.
a certificate of the Secretary of Holdings NV with respect to articles of
incorporation, by-laws, incumbency and resolutions authorizing the execution and
delivery of this Agreement;



 
B.
a long form certificate of the Secretary of State of Nevada (certified within
the past thirty (30) days) as to Holdings NV’s existence and good standing;



 
C.
the results of UCC searches with respect to Holdings NV indicating that there
are no Liens, other than Permitted Liens;



 
D.
a Perfection Certificate for Holdings NV;



 
E.
a Ratification of Subordination Agreement from Silicon Valley Bank;



 
F.
a legal opinion of Holdings NV’s counsel, in form and substance acceptable to
the Purchasers;



 
G.
evidence of insurance (on Acord 28 and Acord 25 forms, together with
endorsements to the applicable policies) for each of the Guarantors and Holdings
NV;



 
H.
a Note in favor of Hale;



 
I.
a Note in favor of EREF; and



 
J.
such other documents as the Purchasers may reasonably request


 
3

--------------------------------------------------------------------------------

 

7.                 Notes.  Hale and EREF agree to promptly return any originally
signed promissory notes issued by Holdings WY in favor of Purchasers.


8.                 Consent to Silicon Valley Bank Assumption Agreement.  Each of
the Purchasers hereby consent to (i) the assumption of Holdings WY’s obligations
under that Loan and Security Agreement (working capital line of credit) dated as
of March 13, 2007, among Holdings WY, the Guarantors (together with Holdings WY,
the “Borrower”) and Silicon Valley Bank, as amended, and related agreements and
instruments (the “Loan Agreement”) by Holdings NV in accordance with the terms
of that certain Assumption Agreement among the Borrower, Holdings NV and Silicon
Valley Bank, as in effect on the date hereof, (ii) the execution of that certain
Intellectual Property Security Agreement between Holdings NV and Silicon Valley
Bank, as in effect on the date hereof,  and (iii) the execution of that certain
Securities Account Control Agreement among Holdings NV, Silicon Valley Bank, SVB
Securities and Penson Financial Services, Inc., as in effect on the date hereof.


9.                 Governing Law; Venue; Waiver of Jury Trial.  All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof.  Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this agreement (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York, Borough of Manhattan.  Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, Borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of this
Agreement), and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such Proceeding is improper.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  If either party shall
commence a Proceeding to enforce any provisions of this Agreement, then the
prevailing party in such Proceeding shall be reimbursed by the other party for
its attorneys’ fees and other reasonable costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.


10.               Countersignatures. This Agreement shall become effective only
when it shall have been executed by Holdings NV, the Guarantors and the
Purchasers.


[The remainder of this page is intentionally left blank]

 
4

--------------------------------------------------------------------------------

 
 
This Assumption and Reaffirmation Agreement is executed as of the date first
written above.



 
HOLDINGS NV:
       
PARADIGM HOLDINGS, INC.
       
By:
/s/Peter B. LaMontagne
 
Name:
Peter B. LaMontagne
 
Title:
President and CEO
       
GUARANTORS:
       
PARADIGM SOLUTIONS CORPORATION
       
By:
/s/Peter B. LaMontagne
 
Name:
Peter B. LaMontagne
 
Title:
President and CEO
       
CALDWELL TECHNOLOGY SOLUTIONS LLC
       
By:
/s/Peter B. LaMontagne
 
Name:
Peter B. LaMontagne
 
Title:
Manager
       
TRINITY INFORMATION MANAGEMENT SERVICES
       
By:
/s/Peter B. LaMontagne
 
Name:
Peter B. LaMontagne
 
Title:
President and CEO



Signature Page to Assumption and Reaffirmation Agreement

 
5

--------------------------------------------------------------------------------

 



 
PURCHASERS:
       
HALE CAPITAL PARTNERS
       
By:
/s/Martin Hale, Jr.
 
Martin Hale, Jr.
 
Chief Executive Officer
       
EREF PARA, LLC
       
By:
Hale Fund Management, LLC, its
   
Managing Member
             
By:
/s/Martin Hale, Jr.
 
Martin Hale, Jr.
 
Chief Executive Officer





Signature Page to Assumption and Reaffirmation Agreement
 
 

--------------------------------------------------------------------------------